—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about September 18, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the second degree, criminal possession of a weapon in the fourth degree, unlawful possession of weapons by persons under sixteen, and attempted assault in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence *181supported reasonable inferences that appellant and another perpetrator urged a third perpetrator to fire a BB gun, and that, given the totality of circumstances, this communication was intended to mean that the weapon was to be fired at the complainant, for the purpose of causing physical injury. Concur — Sullivan, J. P., Nardelli, Rubin, Andrias and Friedman, JJ.